Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Craig Hayden on 4/8/2021.

The application has been amended as follows: 


	In claim 3, please remove [and] directly before “include one or more ether linkages”.
	In claim 4, please insert --crosslinked-- directly before “terpolymer of tetrafluoroethylene”.
	In claim 4, please replace [cure site] with --curesite--.
	In claim 12, please replace [focussed] with --focused--.
	In claim 12, please replace [Brushed/painted] with --Brushing/painting--.
	In claim 15, please remove [substantially].
	In claim 16, please replace [perfluoropolymer is carried out when the perfluoropolymer is on] with --perfluoropolymer materials is carried out when the perfluoropolymer materials are on--.
	In claim 17, please replace [perfluoropolymer is carried out when the perfluoropolymer is not on] with --perfluoropolymer materials is carried out when the perfluoropolymer materials are not on--.
	In claim 24, please replace [Step] with --step--.
	In claim 25, please replace [Step] with --step--.
	In claim 27, please remove [particulate polymers,]
	Please cancel claim 28.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The prior art of record fails to teach or suggest the process of claim 1. In particular, the prior art of record fails to directly only to the substrate to raise the temperature of the multiple depositions to a temperature sufficient to at least partially remove the solvent while the solution is applied in multiple depositions. Therefore, claim 1 is allowable over the prior art of record. Claims 2-5, 12, 14-17 and 21-27 depend from claim 1 and are allowable for the same reasons.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
	Claims 1-5, 12, 14-17 and 21-27 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT S WALTERS JR whose telephone number is (571)270-5351.  The examiner can normally be reached on Monday-Friday 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, D Lawrence Tarazano can be reached on 571-272-1515.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/ROBERT S WALTERS JR/
April 12, 2021Primary Examiner, Art Unit 1796